Exhibit 10.4

 

 

 

February 6, 2006

 

 

To:

Joseph G. Henry

From:

Robert E. Prince

RE:

Retention Bonus

 

Duratek, Inc. (the “Company”) greatly values the services that you provide to
the Company.  Accordingly, the Company wishes to provide you with a retention
bonus payable to you in the event of the sale of the Company to EnergySolutions,
subject to the terms and conditions of this letter. 

 

You shall be entitled to receive from the Company a retention bonus in the
amount of ($100,000) (the “Retention Bonus”) from the Company for services
rendered to the Company and its affiliates during the three month period
following the closing date of the Sale (the “Retention Period”), if the closing
date of the Sale occurs prior to December 31, 2006, and you remain employed by
the Company, its successor, or any affiliate of the Company or its successor
during the Retention Period; provided, however, that if the closing date of the
Sale occurs during the term of this letter agreement but the agreement providing
for the Sale is terminated, you will be entitled to the Retention Bonus if you
remain employed by the Company, its successor, or any affiliate of the Company
or its successor during the three month period following the termination of the
agreement.  The Retention Bonus shall be paid as soon as is reasonably practical
following the last day of the Retention Period or three months after termination
of the agreement providing for the Sale, and is subject to such deductions as
are required by law and applicable regulations. Notwithstanding the foregoing,
you shall be eligible for the Retention Bonus even if you undergo a termination
of employment during the Retention Period or the three month period after
termination of the agreement providing for the Sale, if such termination of
employment is by the Company other than for Cause or by you for Good Reason.

 

The terms “Good Reason” and “Cause” shall have the meanings ascribed to such
terms in the employment agreement between you and the Company dated February 6,
2006; provided, however, that for this purpose Section 10(b) of the definition
of Good Reason shall not be applicable.

 

Nothing in this letter constitutes, and shall not be construed to provide, any
assurance of your continuing employment with the Company, its affiliates or
successors.

 

--------------------------------------------------------------------------------


 

 

Please return a signed copy of this letter to Diane Leviski, Senior Vice
President Human Resources for the Company, no later than February 6, 2006.

 

Accepted and Agreed:

 

/s/ Joseph G. Henry

 

 

Date: February 6, 2006

 

--------------------------------------------------------------------------------